Appellant was convicted of the offense of unlawfully being in possession, etc., of a still, etc., to be used for the purpose of manufacturing prohibited liquors, etc.
There was no error in allowing the state's witness Smith to testify that the still in question was a "complete distilling outfit." He was properly qualified as an expert. Weeks v. State, 21 Ala. App. 397, 109 So. 117; Horton v. State, 20 Ala. App. 55,100 So. 620.
What we have said above is true as to the testimony of this same witness that "(prohibited) liquor could have been made on that outfit." Authorities supra.
Appellant's written, requested, and refused charge 5 was argumentative, and hence properly refused. The substance of same, other than the portion which was a mere argument, was covered and included in the trial court's oral charge.
We discover, nowhere, any prejudicially erroneous ruling, and the judgment of conviction is affirmed.
Affirmed. *Page 601